COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 PPC ACQUISITION COMPANY                                          No. 08-19-00143-CV
 LLC, LOWE ROYALTY PARTNERS,                    §
 LP, WHITE STAR ENERGY, INC.,                                       Appeal from the
 COLT DEVELOPMENT, L.L.C., THE                  §
 NORTHERN TRUST COMPANY, AS                                       143rd District Court
 TRUSTEE FOR THE EDWARDS                        §
 LIVING TRUST DATED                                             of Reeves County, Texas
 DECEMBER 4, 2007, MICA                         §
 RESOURCES, LLC, BIDWELL                                        (TC# 17-09-22150-CVR)
 MINERALS, LLC, BASIN 16 LLC                    §
 AND THE NORTHERN TRUST
 COMPANY, AS TRUSTEE FOR THE                    §
 SARAH ZOLLER SEPARATE
 PROPERTY TRUST,                                §

                             Appellants,        §

 v.                                             §

 DELAWARE BASIN RESOURCES,                      §
 LLC,
                                                §
                               Appellee.

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal of Lowe

Royalty Partners, LP, should be dismissed for want of prosecution. Finding that Lowe Royalty

Partners, LP has failed to pay the case filing fee, we dismiss the appeal brought by Lowe Royalty

Partners, LP for want of prosecution.
       Three notices of appeal have been filed in the case. Lowe Royalty Partners, LP filed its

notice of appeal from the final judgment signed by the trial court on April 11, 2019, but it has not

paid the case filing fee. There is nothing in the record before us to indicate that Lowe Royalty

Partners, LP is excused from paying the case filing fee. On July 15, 2019, the Clerk of the Court

sent Lowe Royalty Partners, LP a second request for payment of the case filing fee. The letter

notified Lowe Royalty Partners, LP that failure to pay the case filing fee within twenty days could

result in dismissal of the appeal for want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c).

Lowe Royalty Partners, LP has not paid the filing fee or otherwise responded to our notice.

Pursuant to Rule 42.3(b) and (c), we dismiss the appeal brought by Appellant Lowe Royalty

Partners, LP for want of prosecution. See TEX.R.APP.P. 42.3(b), (c).

       This is a partial dismissal only. The appeal perfected by the remaining appellants will

continue. The Clerk of the Court is directed to change the style of the appeal to PPC Acquisition

Company LLC, White Star Energy, Inc., Colt Development, L.L.C., The Northern Trust Company,

as Trustee for the Edwards Living Trust dated December 4, 2007, MICA Resources, LLC, Bidwell

Minerals, LLC, Basin 16 LLC and The Northern Trust Company, as Trustee for the Sarah Zoller

Separate Property Trust v. Delaware Basin Resources, LLC.



August 14, 2019                               GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-